DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 2/28/2022.  
Claims 1, 2,4-6 and 8 have been amended.  Claims 3, 7 and 9-34 have been canceled.  
The 35 U.S.C. 112(b) and 35 U.S.C. 101 rejections have been withdrawn due to the filed amendments and claims canceled.  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Paul A. Bernkopf on 3/10/2022.
The application has been amended as follows: 
(Currently Amended)	A method, comprising:
receiving parameter data of a receiver system of an environmental sensing capability (ESC) system and configuration data, wherein the configuration data comprises data, other than receiver system parameter data, including a region of impact (ROI) around the receiver system, wherein the ESC system is configured to detect 
using the ROI, determining prospective locations, in the ROI, of radios configured to transmit in the shared frequency spectrum, and a number of such radios;
using the determined prospective locations, determining a first radio transmit power level, for a radio in each determined prospective location, by allocating a transmit power level to each radio in a neighborhood area around the receiver system so that an aggregate interference at the receiver system from each radio in the neighborhood area does not exceed an interference threshold level;
identifying any radio whose first transmit power level is less than a minimum power threshold level for a category type of a corresponding radio;
determining a second radio transmit power level, for the radio in each determined prospective location except for any identified radio, by allocating another transmit power level to each radio in the neighborhood area around the receiver system so that the aggregate interference at the receiver system from each radio in the neighborhood area does not exceed the interference threshold level;
determining a dead zone ratio of identified radios with respect to a number of possible radios in the shared frequency spectrum and in the ROI; and
based upon at least one of a protection region coverage ratio (PRCR) and the dead zone ratio, recommending changing at least one parameter of the receiver system, wherein the PRCR is a ratio of (a) a portion of a protection region in which the receiver system can detect a signal above a threshold power level with respect to (b) a total area the interference threshold level.  

REASONS FOR ALLOWANCE
Claims 1, 2, 4-6 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claim 1 recites, inter alia, method, comprising
receiving parameter data of a receiver system of an environmental sensing capability (ESC) system and configuration data, wherein the configuration data comprises data, other than receiver system parameter data, including a region of impact (ROI) around the receiver system, wherein the ESC system is configured to detect transmissions of an incumbent user in shared frequency spectrum in a dynamic protection area; 
using the ROI, determining prospective locations, in the ROI, of radios configured to transmit in the shared frequency spectrum, and a number of such radios;
using the determined prospective locations, determining a first radio transmit power level, for a radio in each determined prospective location, by allocating a transmit power level to each radio in a neighborhood area around the receiver system so that an aggregate interference at the receiver system from each radio in the neighborhood area does not exceed an interference threshold level;
identifying any radio whose first transmit power level is less than a minimum power threshold level for a category type of a corresponding radio;

determining a dead zone ratio of identified radios with respect to a number of possible radios in the shared frequency spectrum and in the ROI; and
based upon at least one of a protection region coverage ratio (PRCR) and the dead zone ratio, recommending changing at least one parameter of the receiver system, wherein the PRCR is a ratio of (a) a portion of a protection region in which the receiver system can detect a signal above a threshold power level with respect to (b) a total area of the protection region, and wherein the protection region is an area where aggregate interference must be below the interference threshold level.
The closest prior arts of record, Smyth et al. (US-2019/0028182) discloses a communication system that includes a protection zone and method for calculating the parameters for the protection zone (Fig. 11A and Fig. 11B) by decreasing transmitter power in small increments without a significant reduction in range or coverage [0078], but differs from the claimed invention by not explicitly reciting determining a dead zone ratio of identified radios with respect to a number of possible radios in the shared frequency spectrum and in the ROI; and based upon at least one of a protection region coverage ratio (PRCR) and the dead zone ratio, recommending changing at least one parameter of the receiver system, wherein the PRCR is a ratio of (a) a portion of a protection region in which the receiver system can detect a signal above a threshold power level with 
Mueck et al. (US-10,477,491) discloses an uplink interference management system for managing communication devices in a spectrum access system (Fig. 2) that utilizes an environment sensing capability (Fig. 2) in order to perform spectral access decisions for priority access license (PAL) devices and general authorized access devices (GAA) (Abstract and Col. 7 lines 1-39) while sufficiently controlling transmit power in order to reduce interference if necessary (Col. 8 line 47 through Col. 9 line 62), but differs from the claimed invention by not explicitly reciting determining a dead zone ratio of identified radios with respect to a number of possible radios in the shared frequency spectrum and in the ROI; and based upon at least one of a protection region coverage ratio (PRCR) and the dead zone ratio, recommending changing at least one parameter of the receiver system, wherein the PRCR is a ratio of (a) a portion of a protection region in which the receiver system can detect a signal above a threshold power level with respect to (b) a total area of the protection region, and wherein the protection region is an area where aggregate interference must be below the interference threshold level as found in the independent claim.
Furuichi (EP-3,849,229A1) regarding a communication control device, method and system that uses Environmental Sensing Capability [0063] and acquires spectrum grants, classifies the grant request and follows a scheme to select a parameter for the second classified radio system (Claims 1-4), but differs from the claimed invention by not explicitly reciting determining a dead zone ratio of identified radios with respect to a number of 
Applicant’s independent claim recites a particular combination that is neither taught nor suggested by the prior art and is allowed for these reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Matthew C Sams/           Primary Examiner, Art Unit 2646